           Case 2:19-cv-00245-DB-PMW Document 7 Filed 06/20/19 Page 1 of 3



                                                                                                                           FfLED
                                                                                                                        DISTHICT coui-.:r

                                                                                                                   U!19 JUN 20 P f: Lib
                                                                                                                     DISTH!CT OF U
Jubilie Anqui
Jonathan Tedrick
Email
Addres_s_S=-l.----c-1.o..,..,.l{-€,=-,-p.--:u:-)----.~-V'll.M_JL   uJ (1)./
         ~ l t Mfr>• , 1-t                       r. §twos
                                                   UNITED STATES DISTRICT COURT

                                                                   DISTRICT OF UTAH


STEPHAN SCHURMANN,                                                            MOTION TO DISMISS AND
             Plaintiff,                                                       COUNTERMOTION FOR SANCTIONS

     vs.                                                                      Case Number     l2 ! IC(-C.. V.- OO ;J L/!J
BRADLEY CARR, JONATHAN LINK                                                   Judge   D.e.L    Sa,.,V) WV)
TEDRICK, JUBILIE ANQUI-TEDRICK,
     Defendants.


                           Pursuant to Rule 12(b) of the Federal Rules of Civil Procedure, Defendants

Jonathan Tedrick and Jubilie Anqui move to dismiss this matter and state as follows:

                           Plaintiff is a vexatious litigant. Plaintiff has filed matters in Federal Court, Florida

District Court, and Utah District Court. Most recent, he filed a complaint alleging various torts in

Utah District Court (Case Number XX-XXXXXXX). In that complaint, Plaintiff asserts the following

causes of action: Intentional Infliction of Emotional Distress, Interference with Custodial Rights,

False Imprisonment, Prima Facie Tort, Loss of Consortium, and Civil Conspiracy. The facts

surrounding that complaint are effectively identical to those alleged herein. (See Complaint

attached as Exhibit A).

                           A motion to dismiss was filed in that matter (Exhibit B). That complaint was

 dismissed by the trial court judge.
      Case 2:19-cv-00245-DB-PMW Document 7 Filed 06/20/19 Page 2 of 3




               Plaintiff appealed the dismissal. The Utah Court of Appeals affirmed the

dismissal.

               Plaintiffs complaint in this matter alleges Intentional Infliction of Emotional

Distress and cites facts that predate his complaint in Utah District Court. Essentially, Plaintiff

makes all of the same allegations in connection with virtually the same causes of action. The

complaint also alleges Extortion and Harassment.

                Intentional Infliction of Emotional Distress. This claim is barred by the

doctrine of res judicata. It is identical to the claim Plaintiff brought in 2017. The trial court

dismissed the complaint. The trial court's dismissal was affirmed on appeal. Therefore, this cause

of action should be dismissed.

                Extortion. "Utah Law does not recognize a civil claim for relief for extortion."

(See l :09-CV-169). Based thereon, this cause of action should be dismissed.

                Harassment. Utah Law only recognizes a criminal cause of action for

harassment. See Section 76-5-106, Utah Code Ann. There is no civil cause of action in Utah for

Harassment. Based thereon, this cause of action should also be dismissed.

                                           CONCLUSION

                Plaintiffs complaint fails to state a claim on which relief can be granted.

WHEREFORE, the complaint should be dismissed. This matter was filed in bad faith. The

imposition of sanctions under the court's inherent authority is discretionary. Air Separation, Inc.

v. Underwriters at Lloyd"s of London, 45 F .3d 288, 291 (9th Cir. 1995). The court's inher~nt

power extends to a full range of litigation abuses. Fink, 239 F.3d at 992 (quoting Chambers, 501

                                                   2
     Case 2:19-cv-00245-DB-PMW Document 7 Filed 06/20/19 Page 3 of 3




U.S. at 46-47). Plaintiff should be assessed a fine of $2,500.00 and required to pay said fine

before he can seek affirmative relief in any court in Utah, State-~Federal.

               DATED this /                day of   ~-        2019.




               DATED this      f~          day of   dwii..L   2019.




                                    /-'.
                                    Certificatlof Service
       I certify that on this /f/  day of~y 2019, I served a true and correct copy of the
foregoing document on the following parties in the manner indicated:
                                                 Sent via US First Class Mail
       John Holland
       490 M Street SW Apt. W-503
                                                 s-e.a.:r.- s  /2-~ I
                                                                 11
       Washington, D.C. 20024




                                                                JUBILIE        I-TEDRICK




                                                       3
